DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Daniel on 05/11/2022.
The application has been amended as follows: 
Claim 1: A surgical instrument system, comprising: 
a main body having a plurality of surfaces that define an interior space; 
a drive assembly that is positioned within the interior space; 
a handle that is in communication with the drive assembly and extends out of the main body; and 
a tool that includes, 
a tool body having a first end, a second end and an interior space, 
a transfer gear assembly that is positioned within the interior space of the tool body, said transfer gear assembly being configured to selectively engage the drive assembly, 
an elongated shaft having a first end that is in communication with the tool body, and a second end, and 
an effector assembly that is positioned along the second end of the elongated shaft, said effector assembly including a pair of movable arms that are configured to move omnidirectionally in response to a movement of the handle; and
wherein the handle comprises two handle segments that extend outward from a major axis of the elongated shaft; and 
wherein a twisting/horizontal rotation of the two handle segments relative to the main body.
Allowable Subject Matter
Claims 1-2, 4, and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a multifunctional surgical instrument that includes the combination of recited limitations in claim 1. The art alone or in combination did not teach wherein a transfer gear assembly that is positioned within the interior space of the tool body, said transfer gear assembly being configured to selectively engage the drive assembly, an elongated shaft having a first end that is in communication with the tool body, and a second end, and an effector assembly that is positioned along the second end of the elongated shaft, said effector assembly including a pair of movable arms that are configured to move omnidirectionally in response to a movement of the handle; and wherein the handle comprises two handle segments that extend outward from a major axis of the elongated shaft; and wherein a twisting/horizontal rotation of the two handle segments relative to the main body. The closest prior art of record Beckman et al. fails to disclose the above limitations and would not be able to modify since the handle segments are rotationally fixed relative the main body. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771